Citation Nr: 1506334	
Decision Date: 02/11/15    Archive Date: 02/18/15

DOCKET NO.  09-46 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for left knee status post arthroscopic debriding, synovitis, with residual patellofemoral syndrome and degenerative joint disease. 

2.  Entitlement to a rating in excess of 10 percent for right knee status post partial medial meniscectomy, mild extensor tendonosis and quadriceps muscle group atrophic changes and degenerative joint disease. 

3.  Entitlement to an initial rating in excess of 10 percent for right knee patellar subluxation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1965 to August 1997. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of January 2009 and November 2012 rating decisions of the Denver, Colorado, Regional Office (RO) of the Department of Veterans Affairs (VA). 
 
In March 2013, the Veteran testified at a Board hearing at the RO. A copy of this transcript is of record.   

In July 2013, the Board remanded the case for further development.

In a May 2014 letter, the Board advised the Veteran that he was entitled to an additional Board hearing as the Veterans Law Judge (VLJ) who had conducted the March 2013 hearing was no longer employed by the Board.  See 38 U.S.C.A. § 7102 (West 2014); 38 C.F.R. § 20.707 (2014) (providing that the VLJ who conducts a hearing shall participate in making the final determination on the claim).  The Veteran requested a new hearing, and in October 2014, the Veteran testified before the undersigned at a Board videoconference hearing.  A transcript of this hearing is also of record. 

At present, the issue of entitlement to a total disability rating based on individual unemployability (TDIU) has not been presented to the Board as a component of the rating claims now on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran made clear at the October 2014 Board hearing that it was his intention to not pursue that benefit.  See Murphy v. Shinseki, 26 Vet. App. 510, 514 (2014); AB v. Brown, 6 Vet. App. 35, 39 (1993).  The Veteran is free to raise such a claim at any point in the future, and the instant determination is in no way intended to represent a finding as to the merits of such a claim, if subsequently raised at any point.  See 38 C.F.R. § 4.16 (2013); Suttmann v. Brown, 5 Vet. App. 127, 136 (1993) (a claim for a TDIU, even if previously and finally denied, constitutes a new claim).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action is required.


REMAND

New VA Examination

During the October 2014 hearing, the Veteran testified that his knee disabilities have worsened since his last VA examination in October 2013.  Specifically, the Veteran testified that both knees give way several times per day, while the October 2013 VA examination report shows slight subluxation in the right knee only and no evidence of instability in either knee.  See Hearing transcript 7 (Oct. 2014); VA examination report at 6 (Oct. 2013).  Additionally, the Veteran testified that the October 2013 VA examiner failed to accurately document the point at which pain affects flexion.  Indeed, the examination report shows right knee flexion to 100 degrees, with pain at 90 degrees, and left knee flexion to 110 degrees, with pain at 110 degrees; however, the Veteran's representative testified that pain actually begins at 10 degrees.  As the evidence suggests a material change in the disability, reexamination is warranted.  See 38 C.F.R. § 3.327 (2014).

Social Security Records

During the October 2014 hearing, the Veteran reported that he is in receipt of Social Security Disability Income for his knee disabilities.  While he initially applied for these benefits around 2002, he submits regular status updates to the Social Security Administration (SSA).  Such updates are directly relevant to the current severity of the Veteran's knee disabilities, and thus, records pertaining to the Veteran's SSA benefits must be associated with the claims file.  38 C.F.R. § 3.159(c)(2); see Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

VA Treatment Records

During the October 2014 hearing, the Veteran also reported that VA provides monthly treatment for his knees and that he is currently taking morphine twice daily for chronic knee pain.  VA treatment records are only current through October 2010.  Upon remand, all outstanding VA treatment records must be associated with the claims file.  38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain complete records from the Social Security Administration.

If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Obtain complete VA treatment records from October 2010. 

3.  After the above-requested development has been completed, schedule the Veteran for a VA examination by an appropriate medical professional.  

The examination should include review of all relevant evidence in the claims file, to include the electronic files.   Accordingly, the examiner is asked to provide an assessment of the current nature and severity of the Veteran's knee conditions.  This should include a description of the frequency, severity, and duration of all symptomatology associated with each knee condition.  In doing so, the examiner is asked to include a  description of all functional limitations present (a) after repetition over time and *separately* (b) during flare-ups.  

The examiner is also asked to specifically address the Veteran's statements regarding giving way and whether he experiences subluxation and/or instability in the left knee. 

Please articulate the reasoning underpinning all medical findings. That is, (1) identify what facts and information support your findings, and (2) explain how that evidence justify your findings.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

4.  Finally, readjudicate the appeal, to include an express determination as to whether the matter should be referred to the Undersecretary for Benefits or to the Director of Compensation and Pension Services for extraschedular consideration for any time period during which the Veteran did not satisfy the schedular criteria for a maximum rating.

If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. BOSELY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




